                Case 20-12841-MFW                 Doc 562        Filed 12/28/20         Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                      Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                         Case No. 20-12841 (MFW)

                                Debtors.                    (Jointly Administered)


        CERTIFICATION OF COUNSEL REQUESTING ENTRY OF ORDER
  (I) AUTHORIZING THE SALE OF ALL OF THE DEBTORS’ ASSETS FREE AND
     CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND OTHER INTERESTS,
 (II) AUTHORIZING AND APPROVING THE DEBTORS’ PERFORMANCE UNDER
    THE STALKING HORSE PURCHASE AGREEMENT, (III) APPROVING THE
ASSUMPTION AND ASSIGNMENT OF CERTAIN OF THE DEBTORS’ EXECUTORY
        CONTRACTS AND UNEXPIRED LEASES RELATED THERETO AND
                     (IV) GRANTING RELATED RELIEF

         The undersigned counsel to the above-captioned debtors and debtors in possession (the

“Debtors”) hereby certifies that:

         1.       On November 9, 2020, the Debtors each filed a voluntary petition for relief under

chapter 11 of title 11 of the United States Code.

         2.       On November 9, 2020, the Debtors filed that certain Debtors’ Motion for Entry of

Orders (I)(A) Establishing Bidding Procedures Relating to the Sale of the Debtors’ Assets,

(B) Approving the Debtors’ Entry into the Stalking Horse Purchase Agreement, (C) Establishing

Procedures Relating to the Assumption and Assignment of Certain Executory Contracts and

Unexpired Leases, (D) Approving Form and Manner of Notices Relating Thereto, and

(E) Scheduling a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale of the



1
    The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, a complete list of the debtor entities and the last four digits of their
    federal tax identification numbers is not provided herein. A complete list of such information may be obtained
    on the website of the claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the
    debtor entities for purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach,
    FL 33442.


ACTIVE 54396979v3
               Case 20-12841-MFW          Doc 562     Filed 12/28/20      Page 2 of 3




Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and Interests, and (B)

Authorizing the Assumption and Assignment of Certain Executory Contracts and Unexpired

Leases; and (III) Granting Related Relief [Docket No. 17] (the “Motion”) with the United States

Bankruptcy Court for the District of Delaware (the “Court”).

        3.      On December 15, 2020, the Debtors filed that certain Notice of Filing of Proposed

Sale Order [Docket No. 522] (the “Sale Order”). On December 22, 2020, the Debtors filed a

revised version of the Sale Order [Docket No. 542] (the “Revised Sale Order”).

        4.      On December 23, 2020, the Court commenced a hearing (the “Hearing”) to

consider, among other things, approval of the Motion as set forth in the Revised Sale Order. The

Hearing was continued to December 28, 2020, to provide the Debtors with the opportunity to

resolve certain arguments presented and comments made on the record at the Hearing.

        5.      On December 27, 2020, the Debtors filed a modified version of the Revised Sale

Order [Docket No. 558] (the “Further Revised Sale Order”), reflecting resolutions reached with

certain parties in interest with respect to certain arguments and comments made on the record at

the Hearing.

        6.      The Hearing re-commenced on December 28, 2020. At the Hearing, the Court

indicated it would approve the Motion, subject to the Debtors’ submission of a further revised

proposed order (the “Second Further Revised Sale Order”) to add clarifying language to resolve

certain objections and issues raised by certain landlords and other parties in interest, as well as to

address an issue raised by the Court on the record at the Hearing.

        7.      A copy of the Second Further Revised Sale Order is attached hereto as Exhibit A.

For the convenience of the Court and other interested parties, attached hereto as Exhibit B is a




                                                  2
ACTIVE 54396979v3
              Case 20-12841-MFW         Doc 562       Filed 12/28/20    Page 3 of 3




blackline of the Second Further Revised Sale Order, showing changes from the Further Revised

Sale Order.

        8.      The Debtors respectfully request that the Court enter the Second Further Revised

Sale Order attached hereto as Exhibit A at its earliest convenience. Counsel is available at the

request of the Court.



Dated: December 28, 2020

GREENBERG TRAURIG, LLP

 /s/ Dennis A. Meloro                               Nancy A. Peterman (admitted pro hac vice)
 Dennis A. Meloro (DE Bar No. 4435)                 Eric Howe (admitted pro hac vice)
 1007 North Orange Street, Suite 1200               Nicholas E. Ballen (admitted pro hac vice)
 Wilmington, Delaware 19801           - and -       77 West Wacker Dr., Suite 3100
 Telephone: (302) 661-7000                          Chicago, Illinois 60601
 Facsimile (302) 661-7360                           Telephone: (312) 456-8400
 Email: melorod@gtlaw.com                           Facsimile: (312) 456-8435
                                                    Email: petermann@gtlaw.com
                                                             howee@gtlaw.com
                                                             ballenn@gtlaw.com

                        Counsel for the Debtors and Debtors in Possession




                                                3
ACTIVE 54396979v3
